         Case 1:19-cv-09616-ALC-SLC Document 65 Filed 08/11/21 Page 1 of 4




 UNITED STATES DISTRICT COURT                                                               08/11/2021
 SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
 BNP PARIBAS,                                                          :
                                                                       :
                                             Plaintiff,                :
                                                                       :   19-cv-9616 (ALC) (SLC)
                  -against-                                            :
                                                                       :   OPINION & ORDER
 KURT ORBAN PARTNERS LLC, ET AL.,                                      :
                                                                       :
                                                                       :
                                             Defendants.               :
                                                                       :
 --------------------------------------------------------------------- x

 ANDREW L. CARTER, JR., District Judge:

          BNP Paribas (hereinafter, “Plaintiff” or “BNPP”) commenced this lawsuit against Kurt

 Orban Partners LLC (“KOP”) and Matt Orban (collectively, “Defendants”) in October 2019

 alleging claims for breach of contract. ECF No. 1. Defendants filed a motion to dismiss

 Plaintiff’s complaint for lack of jurisdiction, ECF No. 20, which this Court denied on July 31,

 2020, ECF No. 25. The case was subsequently referred to Magistrate Judge Sarah L. Cave for

 General Pretrial. ECF No. 26. Defendants filed their answer to Plaintiff’s complaint on August

 14, 2020. ECF No. 29. On November 9, 2020, Traxys North America LLC filed a motion to

 intervene, ECF No. 33, which Judge Cave granted on February 2, 2021, ECF No. 53. Prior to

 that, on November 24, 2020, Attorney Sean Scuderi moved to withdraw as attorney for KOP.

 ECF No. 39. Judge Cave granted the motion to withdraw the following day, and advised

 Defendant KOP that it could not appear pro se in this action and that new counsel for KOP must

 enter an appearance by December 25, 2020 or risk default. ECF No. 43. On December 9, 2020,

 Plaintiff advised Judge Cave that Defendant KOP would not be retaining new counsel to defend

 it in this matter and sought leave to move for default judgment against KOP. ECF No. 45. Judge
          Case 1:19-cv-09616-ALC-SLC Document 65 Filed 08/11/21 Page 2 of 4




Cave granted Plaintiff leave to request a Clerk’s Certificate of Default and to seek entry of

default judgment in accordance with the undersigned’s Individual Rules of Practice. ECF No. 46.

Plaintiff promptly sought the Certificate of Default against KOP, which was issued by the Clerk

of Court on December 15, 2020. ECF No. 49. On December 28, 2020, Plaintiff filed a motion for

default judgment against KOP. ECF No. 50. On May 21, 2021, this Court referred the motion for

default judgment against KOP to Judge Cave. ECF No. 59. On May 27, 2021, the Court so

ordered the parties’ proposed stipulation entering judgment against Defendant Matt Orban for

$2,500,000. ECF No. 60.1 On July 14, 2021, Judge Cave issued a Report and Recommendation

(hereinafter, “Report”) recommending Plaintiff’s default motion against KOP be granted and that

judgment be entered in favor of Plaintiff and against KOP. ECF No. 62. KOP filed no objections

to Judge Cave’s Report. For the reasons that follow, the Court adopts Judge Cave’s Report in its

entirety as the opinion of the Court.

                                           STANDARD OF REVIEW

           A district judge may designate a magistrate judge to submit proposed findings of fact and

recommendations for the disposition of a case. 28 U.S.C. §§ 636(b)(1)(A)-(C). Following the

filing of a report and recommendation, “any party may serve and file written objections to such

proposed findings and recommendations” within fourteen (14) days of being served with a copy

of the report and recommendation. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2). A district

judge must undertake a de novo review of any portion of a magistrate judge’s report that has

been properly objected to. Fed. R. Civ. P. 72(b)(3). In the absence of objections, however, the

Second Circuit has “adopted the rule that failure to object timely to a magistrate judge’s report

may operate as a waiver of any further judicial review of the decision, as long as the parties



1
    Defendant KOP was not a party to this stipulation.


                                                         2
         Case 1:19-cv-09616-ALC-SLC Document 65 Filed 08/11/21 Page 3 of 4




receive clear notice of the consequences of their failure to object.” Graves v. Corr. Med. Serv.,

667 F. App’x 18, 19 (2d Cir. 2016) (summary order) (quoting United States v. Male Juvenile,

121 F.3d 34, 38 (2d Cir. 1997)) (internal quotation marks omitted). In reviewing a report and

recommendation free from objections, the district court reviews the report for clear error. See

Wilds v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003); see also Patterson

v. Rock, No. 09-cv-1038, 2012 WL 3245489, at *1 (S.D.N.Y. Aug. 3, 2012).

                                          DISCUSSION

         In the Report, Judge Cave recommended Plaintiff’s motion for default judgment against

KOP be granted and that judgment be entered in favor of Plaintiff and against Defendant KOP.

See generally Report. Judge Cave thoroughly outlined the requirements of 28 U.S.C. § 636(b)(1)

and Rule 72(b). Report at 11. Judge Cave stated that KOP had fourteen (14) days from the date

of service to file any objections, and that failure to do so would “result in a waiver of objections

and will preclude appellate review.” Id. KOP filed no objections to the Report. See ECF. Thus,

KOP has waived any right to further appellate review.

         This Court has reviewed the Report for clear error and finds none. Accordingly, Judge

Cave’s well-reasoned Report and Recommendation is adopted in its entirety as the opinion of the

Court.

                                          CONCLUSION

         For the reasons herein, the Court adopts Judge Cave’s Report and Recommendation in its

entirety. Accordingly, Plaintiff’s motion for default judgment is GRANTED. The Clerk of Court

is directed to enter judgment in favor of Plaintiff and against Kurt Orban Partners LLC in the

amount of (i) $4,531,713.03 for the unpaid price of the Steel; (ii) a 1% per month late penalty

from November 15, 2018 to the date of judgment; and (iii) pre-judgment interest at a rate of 9%




                                                  3
       Case 1:19-cv-09616-ALC-SLC Document 65 Filed 08/11/21 Page 4 of 4




per annum for the period beginning November 15, 2018 through the date of judgment. Plaintiff is

hereby ORDERED to submit a proposed judgment reflecting the above amounts (calculated

through the date of submission of the proposed judgment) by no later than August 13, 2021 at

12:00 p.m. After judgment has been entered, the Clerk of Court is directed to close this case.


SO ORDERED.


Dated: August 11, 2021
      New York, New York

                                                     ____________________________________
                                                           ANDREW L. CARTER, JR.
                                                           United States District Judge




                                                4
